Case 1:20-cv-03269-CMA-KLM Document 25 Filed 02/08/21 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No.: 20-cv-03269-CMA-KLM

  DAVID HARRISON,

         Plaintiff,

  v.

  TAURUS INTERNATIONAL
  MANUFACTURING, INC. and
  TAURUS HOLDINGS, INC.

         Defendants.


                           NOTICE OF VOLUNTARY DISMISSAL


         Plaintiff David Harrison, by and through undersigned counsel, hereby submits this Notice

  of Voluntary Dismissal of Defendants Taurus International Manufacturing, Inc. and Taurus

  Holdings, Inc. without prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

  Procedure.

  DATED: February 8, 2021.

                                                     Respectfully submitted,

                                                     /s/Andrew C. Quisenberry
                                                     Andrew C. Quisenberry, Esq.
                                                     J. Howard Thigpen, Esq.
                                                     BACHUS & SCHANKER, LLC
                                                     101 West Colfax Avenue, Suite 650
                                                     Denver, CO 80202
                                                     Telephone: 303.893.9800
                                                     Fax: 303.893.9900
                                                     Andrew.Quisenberry@coloradolaw.net
                                                     Howard.Thigpen@coloradolaw.net
Case 1:20-cv-03269-CMA-KLM Document 25 Filed 02/08/21 USDC Colorado Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that on February 8, 2021, a true and correct copy of the foregoing NOTICE
  OF VOLUNTARY DISMISSAL was filed via CM/ECF, causing an electronic copy to be served
  on the following:

         Theresa Wardon Benz
         Shawn K. Neal
         Wheeler Trigg O’Donnell LLP
         370 Seventeenth Street, Suite 4500
         Denver, CO 80202-5647
         Telephone: 303.244.1800
         Facsimile: 303.244.1879
         benz@wtotrial.com
         neal@wtotrial.com

         John F. Weeks IV
         Benjamin e. Reed
         Smith, Gambrell & Russell, LLP
         1230 Peachtree Street, N.E.
         Promenade, Suite 3100
         Atlanta, Georgia 30309
         Tel: 404-815-3500
         Fax: 404-815-3509
         jweeks@sgrlaw.com
         breed@sgrlaw.com

         Attorneys for Defendants

                                                      /s/Andrew C. Quisenberry
                                                      Andrew C. Quisenberry




                                                  2
